
	
		II
		110th CONGRESS
		2d Session
		S. 2995
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Levin (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to enhance oil
		  trading transparency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Trading Transparency
			 Act.
		2.Speculative
			 limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
			
				(e)Foreign boards
				of trade
					(1)In
				generalIn the case of any foreign board of trade for which the
				Commission has granted or is considering an application to grant a board of
				trade located outside of the United States relief from the requirement of
				subsection (a) to become a designated contract market, derivatives transaction
				execution facility, or other registered entity, with respect to an energy
				commodity that is physically delivered in the United States, prior to
				continuing to or initially granting the relief, the Commission shall determine
				that the foreign board of trade—
						(A)applies
				comparable principles or requirements regarding the daily publication of
				trading information and position limits or accountability levels for
				speculators as apply to a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States; and
						(B)provides such
				information to the Commission regarding the extent of speculative and
				nonspeculative trading in the energy commodity that is comparable to the
				information the Commission determines necessary to publish a Commitment of
				Traders report for a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States.
						(2)Existing
				foreign boards of tradeDuring the period beginning 1 year after
				the date of enactment of this subsection and ending 18 months after the date of
				enactment of this subsection, the Commission shall determine whether to
				continue to grant relief in accordance with paragraph (1) to any foreign board
				of trade for which the Commission granted relief prior to the date of enactment
				of this
				subsection.
					.
		
